Title: To John Adams from Mercy Otis Warren, 5 July 1775
From: Warren, Mercy Otis
To: Adams, John


     
      Watertown July 5 1775
      Dear sir
     
     I have had the pleasure of seeing several of your Letters in which you Complain that your friends are Rather remiss With Regard to writing you which I think inexcusable at a time when the Liberties of all America and the fate of the British Empire Depend, in a Great Measure on the Result of your Deliberating for if that Respectable Body of which you are a Member, fails, (Either from want of Early inteligence or from any other Cause at this important Crisis) to pursue the wisest Measures what but innevitable Distruction to this Country must follow.
     Could I have hoped it was in my power to Give you Either pleasure or Inteligence I should Long Ere this have taken up my pen and added one more to the Triumverate of your friends for be assured there are very few who Can with more sincerity subscribe their names to the List. But as I write in Compliance with Mr. Warrens Request, I must tell you his Application to public affairs Leave him Little time to Attend to the Demands of private friendship. And Could you Look into a Certain Assembly you would not wonder his time is wholly Engrossed or that we ardently wish you may soon be here to assist in the public Counsels of your own Distressed province.
     
     I shall not Attempt to Give you a Description of the ten fold Difficulties that surround us. You have doubtless had it from better Hands. Yet I cannot forbear to drop a tear over the inhabitants of our Capital most of them sent Naked from the City to seek Retreat in the Villages, and to Cast themselves on the Charity of the first Hospitable Hand that will Recive them. Those who are Left behind are Exposed to the daily insults of a Foe Lost to that sense of Honour, Freedom and Valour once the Characteristic of Briton, And Even of the Generosity and Humanity which has Long been the Boast of all Civilised Nations. And while the plauges of Famine, pestilence and tyrany Reign within the walls the sword is Lifted without and the Artilery of war Continually thundering in our Ears.
     The sea coasts are kept in Constant Apprehensions of being made Miserable by the Depredations of the once formidable Navy of Briton Now Degraded to A level with the Corsairs of Barbary.
     At the same time they are piratticaly plundering the lies, and pilfering the Barders to feed the swarms of Veteran slaves shut up in the town. They will not suffer a poor fisherman to Cast his hook in the ocean to bring a Little Relief to the Hungry inhabitants without the pittiful Bribe of a Dollar Each to the use of Admiral Grieves Graves.
     The Venal System of the Administration appears to the Astonishment of Every Good man in the Corruption, Duplicity And meaness which Runs through Every Department, and while the faithless Gage will be Marked with Infamy for Breach of promiss (by the Impartial Historian) will not the unhappy Bostonians be Reproached with want of spirit in puting it out of their own power to Resent Repeated injuries by giving these arms into the Hand which would have been better placed in the Heart of A Tyrant. And now they are forbidden Even to Look out from thier own house tops when He sends out his Ruffians to Butcher their Brethern, And wrap in flames the Neighboring towns, but I think this Advertisement was as Great a mark of timidity as the transaction was of a savage Ferosity. The Laws of Gratitude surely Demanded that they should spare that town at Least whose inhabitants from a principle of Humanity saved the Routed troops of George the third from total Distruction after the Battle of Lexington.
     But Nothing that has yet taken place is more Regreted than the Death of your Friend the Brave, the Humane, the Good Dr. Warren. And though he Fell Covered with Laurels and the Wing of Fame is spread over his Monument we are Almost Led to Enquire why the useful the Virtuous patriot is Cut off Ere He Reaches the Meridian of his days while the Grey Headed Delinquent totters under the Weight of Accumulated Guilt And Counting up his scores is still Adding Crime to Crime till all Mankind Detest the Hoary Wretch, yet suffer him to Live to trifle with the Rights of Society, and to sport with the Miseries of Man.
     The people hear are universally pleased with the Appointment of the Generals Washington and Lee. I hope the Delegates of the united Colonies will continue to act with Dignity to themselves and in a Manner which will promote the Glory Virtue and Happiness of America. Let not the indiferent Nor the sanguinary Conduct of any individual damp the ardor of such as are Ready to fly to our assistence and Generously to sacrifice the Enjoyments of Domestic Life in support of freedom, and the Inherent Rights of their Fellow Men.
     Your friend Dr. Cooper has just informed me that Dr. Eliot is Confined on Board a man of War and several of the inhabitants of Boston imprisoned. The Crime of the first was the praying for Congresses Continental and provincial, and that of others was wishing success to American arms. Sad Reflections on the times into which we are fallen Crowd fast upon my Mind, but I will not Longer Call off your Attention from most Important Matters by Expressing them.
     I have been happy Enough to spend a Considerable part of the present Week with your amiable partner who assured me a Line from me would be agreable And to whom I will show this before I Close it, and if she thinks I have interrupted you too Long I will yet suppress it and only send all my Good Wishes by Every other Hand to whom you will Condescend to write. Though no one would be better pleased by such a Mark of your Esteem than your unfeigned Friend,
     
      M. Warren
     
     
      P.S. The Reason of my spending a week at Watertown and Braintree is Mr. Warrens being Detaned from home a Great Number of Weeks. I hope the time is not far Distant when both you and he may Retire with Honour to the Calm Enjoyments of private Life.
     
    